Cite as 2014 Ark. App. 578

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-14-81


                                                  Opinion Delivered   October 29, 2014
HOWARD GRAHAM ET AL.
                APPELLANTS                        APPEAL FROM THE DESHA
                                                  COUNTY CIRCUIT COURT
                                                  [NO. CV-2012-80-3]
V.
                                                  HONORABLE DOUG SCHRANTZ,
                                                  JUDGE
STEVEN ARZO FRENCH ET AL.
                    APPELLEES                     REBRIEFING ORDERED



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from an order dismissing appellants’ amended complaint involving

the sale of fractional interests in land in Desha County. Appellants argue that the trial court

erred in dismissing their action because they have standing to attack the sales and because they

alleged facts in the amended complaint sufficient to warrant relief. We order rebriefing

because appellants’ addendum does not conform to Ark. Sup. Ct. R. 4-2(a)(8).

       Rule 4-2(a)(8) requires specific pleadings and documents to be included in the

addendum, as well as any other relevant pleadings, documents, or exhibits essential to an

understanding of the case. Rule 4-2(b)(3) provides that, if the court finds the abstract or

addendum to be deficient, such that the court cannot reach the merits of the case, an appellant

must be afforded one opportunity to cure the deficiencies.

       Appellants have failed to comply with Rule 4-2 by omitting from their addendum the

amended complaint, the answer to the amended complaint, the motion to dismiss, and the
                                 Cite as 2014 Ark. App. 578

brief in support of the motion to dismiss. Because appellants have failed to comply with our

rules, we order them to file a substituted addendum and brief within fifteen days from the date

of entry of this order. Although we have noted specific deficiencies above, we encourage

counsel to review our rules and the records to ensure that no additional deficiencies are

present. If appellants fail to file a conforming addendum and brief within the prescribed time,

the judgment appealed from may be affirmed for noncompliance with Rule 4-2. After service

of the substituted brief, the appellees shall have an opportunity to revise or supplement their

brief in the time prescribed by the clerk.

       Rebriefing ordered.

       GLADWIN, C.J., and WYNNE, J., agree.

       McKissic & Associates, PLLC, by: Jackie B. Harris, for appellants.

       Stephen L. Tisdale; Melinda French; and William L. Owen, P.A., by: William L. Owen,

for appellees.




                                              2